    Case 4:19-cv-01533 Document 34 Filed on 03/27/20 in TXSD Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

CAPITAL ONE, NATIONAL         §
ASSOCIATION,                  §
                              §
           Plaintiff,         §
                              §
     v.                       §
                              §
QES PROPERTY MANAGEMENT       §
                                CIVIL ACTION NO. 4:19-CV-01533
LLC, MERCER EMERGENCY         §
CENTER-VICTORIA, LLC, DR.     §
JAMES E. GROSSMAN, DR. VICTOR §
S. HO, DR. UCHENNA K. OJIAKU, §
GRAMERCY EMERGENCY            §
MANAGEMENT, PLLC, MERCER      §
EMERGENCY PHYSICIANS-         §
VICTORIA, PLLC, AND GEM       §
HOLDINGS, LLC,                §
                              §
           Defendants.        §

                 THE PARTIES’ JOINT REPORT OF THE
                    STATUS OF THE BANKRUPTCY

      TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      Pursuant to the Court’s Order to Report the status of the bankruptcy (Dkt No.

33), Plaintiff Capital One, National Association (“Capital One”) and Defendants

QES Property Management LLC, Mercer Emergency Center-Victoria LLC, Dr.

James E. Grossman, Dr. Victor S. Ho, Dr. Uchenna K. Ojiaku, Gramercy Emergency

Management, PLLC, Mercer Emergency Physicians-Victoria, PLLC, and GEM
     Case 4:19-cv-01533 Document 34 Filed on 03/27/20 in TXSD Page 2 of 5



Holdings, LLC (collectively, “the Parties”) hereby submit the following status of the

bankruptcy:

      An Order Discharging Chapter 7 Debtor as to Dr. Uchenna K. Ojiaku (Cause

No. 19-35090) was issued on 12/17/19 (Dkt No. 29). Capital One filed its proof of

claim on 1/7/20 (Claim No. 5). Dr. Victor Ho filed two proofs of claim (Claim No.

10 on 1/20/20 and Claim No. 15 on 3/10/20). Two proofs of claim were also filed

by Dr. Victor Ho’s wife, Arielle T. Lawson (not a party in this suit) (Claim No. 11

on 1/20/20 and Claim No. 14 on 3/10/20).

      An Order Discharging Chapter 7 Debtor as to Dr. James Grossman (Cause 19-

35083) was issued on 12/10/19 (Dkt No. 39). Capital One filed its proof of claim on

1/7/20 (Claim No. 5). Dr. Victor Ho filed two proofs of claim (Claim No. 7 on

1/20/20 and Claim No. 12 on 3/10/20). Two proofs of claim were also filed by Dr.

Victor Ho’s wife, Arielle T. Lawson (not a party in this suit) (Claim No. 6 on 1/20/20

and Claim No. 11 on 3/10/20).




                                          2
Case 4:19-cv-01533 Document 34 Filed on 03/27/20 in TXSD Page 3 of 5



                                  Respectfully submitted,

                                  JACKSON WALKER, L.L.P.


                                  By: _/s/ Courtney T. Carlson________
                                    Courtney T. Carlson
                                    ATTORNEY-IN-CHARGE
                                    Texas Bar No. 24065004
                                    S.D. ID # 1115579
                                    Email: ccarlson@jw.com
                                    1401 McKinney Street, Suite 1900
                                    Houston, Texas 77010
                                    Telephone: (713) 752-4239
                                    Fax: (713) 308-4139
                                    Bruce J. Ruzinsky
                                    Texas Bar No. 17469425
                                    S.D. ID # 5037
                                    Email: bruzinsky@jw.com
                                    1401 McKinney Street, Suite 1900
                                    Houston, Texas 77010
                                    Telephone: (713) 752-4204
                                    Fax: (713) 308-4155

                                  ATTORNEYS FOR PLAINTIFF
                                  CAPITAL ONE, NATIONAL
                                  ASSOCIATION




                                 3
Case 4:19-cv-01533 Document 34 Filed on 03/27/20 in TXSD Page 4 of 5



                                  ANDREWS MYERS, PC

                                  By: _/s/ Lisa M. Norman (by permission)
                                  LISA M. NORMAN
                                  ATTORNEY IN CHARGE
                                  Federal Bar No. 613906
                                  Texas Bar No. 24037190
                                  KATHRYN N. BAIRD
                                  Federal Bar No. 3041107
                                  Texas Bar No. 24094687
                                  1885 Saint James Place, 15th Floor
                                  Houston, Texas 77056
                                  Telephone: (713) 850-4200
                                  Facsimile: (713) 850-4211
                                  lnorman@andrewsmyers.com
                                  kbaird@andrewsmyers.com

                                  ATTORNEYS FOR DEFENDANTS
                                  QES PROPERTY MANAGEMENT
                                  LLC, MERCER EMERGENCY
                                  CENTER-VICTORIA LLC, DR.
                                  JAMES E. GROSSMAN, DR.
                                  UCHENNA K. OJIAKU,
                                  GRAMERCY EMERGENCY
                                  MANAGEMENT, PLLC, MERCER
                                  EMERGENCY PHYSICIANS-
                                  VICTORIA, PLLC, AND GEM
                                  HOLDINGS, LLC




                                 4
     Case 4:19-cv-01533 Document 34 Filed on 03/27/20 in TXSD Page 5 of 5



                                          MURRAH & KILLOUGH, PLLC

                                              By: __/s/ Richard C. Killough (by
                                              permission)
                                              Richard C. Killough
                                              ATTORNEY IN CHARGE
                                              Texas Bar No. 24007481
                                              Southern District Bar No. 23582
                                              C. Mark Murrah
                                              Texas Bar No. 00797129
                                              Southern District Bar No. 21355
                                              3000 Wesleyan, Suite 305
                                              Houston, Texas 77027
                                              Telephone: (281) 501-1601
                                              Facsimile: (713) 588-8778
                                              Email: rkillough@mktxlaw.com

                                              ATTORNEYS FOR DEFENDANT
                                              DR. VICTOR S. HO


                         CERTIFICATE OF SERVICE

      This is to certify that on March 27, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Southern District of
Texas, using the electronic case filing system of the Court.

                                              __/s/ Courtney T. Carlson________
                                              Courtney T. Carlson




                                          5
